Citation Nr: 0123340	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  93-09 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as jungle rot and basal cell carcinoma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to January 
1948, March 1949 to April 1949, January 1951 to May 1952.  He 
also had Merchant Marine service from November 1944 to 
January 1945 and April to July 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In October 1993, March 1995, June 1996 and October 1997, the 
Board remanded this case to the RO for additional 
development, to include a VA examination.  That development 
has been completed and the case is ready for final appellate 
review. 

In February 1999, the veteran's claims file was transferred 
to the RO in Oakland, California. 


FINDING OF FACT

A preponderance of the medical evidence of record indicates 
that a skin disorder, claimed as jungle rot and basal cell 
carcinoma was not shown to be present or coincident with 
service, was not etiologically related to service and was not 
present to a compensable degree within a year of separation 
from service.


CONCLUSION OF LAW

A skin disorder, claimed as jungle rot and basal cell 
carcinoma was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000); 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001, to be codified at 38 C.F.R. § 3.159).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a skin disorder, claimed as jungle rot and basal cell 
carcinoma.  In essence, he contends that he experienced 
"jungle rot" of his arms, face, neck and legs, in 1946 and 
1946, which ultimately led to the development of skin cancer.  
He maintains that he was diagnosed with skin cancer in 1949, 
and that his private physician had told him that he was 
susceptible to the sun, and that his cancer probably began 
when he was 17-18 years of age.  The veteran contends that he 
had never left the city until he had been stationed in Guam 
at 18 years of age. 

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to the issue on appeal; and then 
analyze the appellant's claim and render a decision.

Factual Background

Service medical records reflect the veteran's skin was normal 
upon clinical evaluations during service.

Post-service VA and private medical evidence, dating from 
1974 to 1993, reflects that the first evidence of a skin 
disorder was in 1974, when the veteran was diagnosed as 
having basal cell carcinoma of the left lower eyelid.  
Subsequent treatment reports reflect that the veteran had 
basal cell carcinomas of the left forehead and left ear and 
squamous cell carcinoma of the right nose.  An April 1993 
report, submitted by R.F., M.D., reflects that he had treated 
the veteran for multiple skin cancers since 1970.  The 
physician noted that the veteran had a past history of sun 
exposure, including his time in the service when stationed in 
the South Pacific, and that literature supports the fact that 
severe, although intermittent, sunburns are the cause for 
skin cancers thirty to forty years later, which would 
"coincide with the veteran's present conditions."  

During an April 1993 hearing at the RO in Los Angeles, the 
veteran testified that he had a skin disorder which had its 
onset during service.  He related that he may have actually 
had skin cancer in service, or, in the alternative, that his 
jungle rot caused his basal cell carcinoma.  

Statements, submitted by K.O.G. and H.L., servicemates of the 
veteran, received by the RO in November 1998, reflect that 
they developed skin disorders, such as fungus during service 
in Guam. 

VA and private treatment records, dating from 1993 to 2001, 
reflect that in March 1995, the veteran was diagnosed as 
having a recurrent basal cell carcinoma of the right side of 
the neck, dermatophilosis and actinic keratoses.  In July and 
October 1999, the veteran was found to have had basal cell 
carcinoma of the right dorsal wrist and left cheek, 
respectively. 

A November 1999 VA medical report reflects that the examiner 
reviewed the veteran's claims file and medical records dating 
back to 1974.  The examiner noted the veteran's contentions 
that he had been stationed in Guam during service, and that 
his dermatological conditions began during that time.  The 
veteran reported that the onset of "jungle rot" began while 
he was stationed in Guam in the 1940's.  At that time, the 
veteran recalled that he had a skin eruption "all over" his 
arms, face, back, and neck, and that he was given a "salve," 
to use on two persistent "sores" on the back of his neck.  He 
related that no skin biopsies were done at that time, and the 
examiner indicated that the veteran's service medical records 
were not available for review. 

The examiner in November 1999 reported that the veteran had 
apparently developed numerous "skin cancers" although there 
was no medical documentation of this fact. The veteran 
reported that he had number of skin cancer sites on his face 
which had been treated with radiation therapy.  The examiner 
noted that the first documentation of skin cancer in the 
claims file was in November 1974, when the veteran was found 
to have basal cell carcinoma on the left eyelid.  The 
examiner recounted that subsequent treatment records reflect 
that the veteran had basal cell carcinomas of the left ear, 
left aspect of the forehead, left arm, left cheek and right 
aspect of the neck, and squamous cell carcinoma of the right 
"head" and nasal tip.  The examiner noted that in July and 
October 1999, the veteran was found to have had basal cell 
carcinoma of the right dorsal wrist and left cheek, 
respectively.  With regards to "jungle rot," the examiner 
indicated that there was no documentation in the claims file 
to support a diagnosis of tinea pedis, tinea cruris, or 
candidosis but mild eczema was noted on a clinic visit.  
After an examination of the skin, a diagnosis of a history of 
multiple nonmelanoma skin cancers-basal cell and squamous 
cell carcinomas-in fair-skinned individuals, with 
documentation supporting the onset of skin cancers in the 
1970's was recorded.  The examiner concluded that the while 
the veteran reported excessive sun exposure during his 
periods of military service in the 1940's and 1950's, it was 
likely that the etiology of his skin cancers was 
multifactorial and related to his fair-skin phenotype and a 
lifetime of sun exposure-particularly since he grew up in 
California.  In addition, the examiner related that there was 
no evidence that skin cancers developed during his active 
service.  Finally, the examiner determined that there was no 
evidence of new skin cancers, dermatophyte infection or 
candidosis on examination and no clear documentation of such 
during the examination.

VA clinical records, dated in June and December 2000, reflect 
that the veteran had basal cell carcinoma of the left ear and 
keratotic canthoma, respectively.

During an August 2000 hearing at the RO in Oakland, 
California, the veteran testified that he incurred a chronic 
skin disorder, specifically jungle rot and skin cancer during 
military service in Guam. The veteran testified that he 
developed a skin condition on his face, arms, legs and calves 
during service.  He related that his skin cracked and weeped 
during service but that he was able to fulfill his duties.  
The veteran testified that when he returned stateside, there 
were eruptions on his neck.  The veteran related that he did 
not receive treatment for his skin prior to his discharge.  



Laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110 and 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2000).  The Board notes that if a disorder is a 
specified chronic disease, service connection may be granted 
if it is manifested to a degree of 10 percent within the 
presumptive period following separation from service; the 
presumptive period for malignant tumors is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2000).    

Analysis

Initial matters - duty to assist/standard of proof

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45, 629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

In this case, the duty to assist the veteran in the 
development of his claim under the VCAA has been met.  By 
virtue of the February 2001 Supplemental Statement of the 
Case (SSOC) during the pendency of the appeal, the veteran 
and his representative have been given notice of the type of 
information, medical evidence, or lay evidence necessary to 
substantiate his claim and they have been accorded the 
opportunity to submit such evidence.

Furthermore, this case has been remanded by the Board several 
times, most recently in October 1997 in order to obtain 
additional evidence including a medical opinion addressing 
the material questions presented by this claim.  A VA medical 
opinion addressing such questions was furnished in November 
1999 and has been summarized above.

A review of the record also reflects that additional medical 
records, dating from 1991-2001, submitted by the Fresno and 
Livermore VA Medical Centers, have been associated with the 
claims file in support of the veteran's claim.  At this 
juncture, neither the veteran or his representative have 
identified any additional evidence pertinent to the claim 
which has not already been obtained for the record.

The Board notes that the VCAA eliminated the concept of well 
grounded claims which had previously been found in the 
statute.  See 38 U.S.C.A. § 7107(a) (West 1991).  However, 
the RO did not find the appellant's claim to be not well 
grounded but rather rendered a decision on the merits of the 
claim.  See the February 2001 SSOC.  The Board therefore does 
not believe that readjudication of this issue by the RO is 
necessary, since the RO has already adjudicated the 
appellant's claim under the correct standard.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether [s]he has 
been prejudiced thereby].

In short, a remand under the VCAA would serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the Board as well as unduly delay the disposition of this 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record. 38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. 38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Discussion

The appellant in essence maintains that his current skin 
disorder, claimed as jungle rot and basal cell carcinoma had 
its onset during service in the South Pacific in the 1940's 
and 1950's.  

In support of his contention, an April 1993 opinion, 
submitted by the veteran's private physician, R.F., M.D., 
suggests that the extensive sun exposure, to include his 
service in the South Pacific was the cause of the veteran's 
skin cancers.  However, the physician did not provide data to 
back up his opinion and generally referenced to literature 
which supported the fact that severe, although intermittent, 
sunburns were the cause for skin cancers thirty to forty 
years later.  However, as will be discussed below, a 
preponderance of the probative evidence does not establish 
that the veteran's skin disorder, claimed as jungle rot and 
basal cell carcinoma had its onset during service or was 
diagnosed to a compensable degree within a year of discharge 
from service.  In this regard, the Board has the duty to 
assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed.Cir. 1997) 
and cases cited therein.

In support of his claim, the veteran has provided a number of 
his own statements and statements from fellow serviceman, to 
the effect that his current skin disorder had its onset 
during service in the South Pacific.  However, the record 
does not show that neither the veteran or his fellow 
servicemates possesses the requisite experience, training or 
education to qualify as a medical expert in order for their 
statements to be considered competent medical evidence as to 
the questions presented in the veteran's appeal.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, these opinions are accorded no weight of 
probative value by the Board.

The Board views as significant evidence the VA medical 
opinion which was provided in November 1999 specifically in 
response to the questions presented in the Board's remand.  
This opinion, which has been summarized above, addressed the 
etiology of the veteran's skin disorder, claimed as jungle 
rot and basal cell carcinoma.  In that opinion the VA 
physician, having reviewed the claims folder, opined that the 
first clinical evidence of any skin cancers was in 1974, 
decades after the veteran's discharge from service, and that 
there was no clinical evidence of dermatophyte infection, 
candidosis or new skin cancers upon examination.  In 
addition, the examiner determined that it was likely that the 
etiology of the veteran's history of skin cancers was 
multifactorial and was related to his fair-skin phenotype and 
a lifetime of sun exposure, especially since he grew up in 
California.  Therefore, the examiner concluded that there was 
no evidence that the veteran's skin cancers developed during 
his active military service.  Indeed, as noted previously in 
this decision, the veteran's service medical records are 
devoid of any clinical evidence of a skin disorder.  The 
Board accords significant probative value to this opinion, 
since it was rendered after a thorough review of the record, 
an examination of the veteran, and was produced in response 
to specific questions of the Board on the matter at issue. As 
such, the Board finds such opinion more responsive and of 
greater probative value than the statement rendered by the 
veteran's private physician noted above.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderant weight of the probative 
medical evidence does not establish that the veteran's skin 
disorder, claimed as jungle rot and basal cell carcinoma is 
etiologically related to his service in the South Pacific and 
there is no clinical evidence of any skin cancer to a 
compensable degree within a year of the veteran's discharge 
from service. 

For the foregoing reasons, the Board finds that the evidence 
is against the claim of entitlement to service connection for 
a skin disorder, claimed as jungle rot and basal cell 
carcinoma.  The benefit sought on appeal is denied.  


ORDER

Service connection for a skin disorder, claimed as jungle rot 
and basal cell carcinoma is denied. 



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

